Bell v United Parcel Serv., Inc. (2018 NY Slip Op 01252)





Bell v United Parcel Serv., Inc.


2018 NY Slip Op 01252


Decided on February 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2018

Tom, J.P., Kapnick, Webber, Oing, JJ.


5785 151001/16

[*1]Alex Morgan Bell, Plaintiff-Appellant,
vUnited Parcel Service, Inc., Defendant-Respondent.


Law Office of Elisa Barnes, New York (Elisa Barnes of counsel), for appellant.
Ansa Assuncao, LLP, White Plains (Stephen P. McLaughlin of counsel), for respondent.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about April 4, 2017, which granted defendant's motion to dismiss the complaint for lack of standing, unanimously affirmed, without costs.
Supreme Court properly dismissed the complaint for lack of standing since plaintiff failed to sufficiently articulate how he suffered special injury, beyond that suffered by the community at large, as a result of defendant's alleged conduct of obstructing designated bicycle lanes with its delivery trucks (see 532 	Madison Ave. Gourmet Foods v Finlandia Ctr. , 96 NY2d 280, 292 [2001]; cf. Graceland Corp. v Consolidated Laundries Corp. , 7 AD2d 89, 93 [1st Dept 1958], affd  6 NY2d 900 [1959]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 22, 2018
CLERK